Name: Commission Regulation (EU) NoÃ 395/2010 of 7Ã May 2010 amending Commission Regulation (EC) NoÃ 1010/2009 as regards administrative arrangements on catch certificates
 Type: Regulation
 Subject Matter: fisheries;  Europe;  information and information processing;  criminal law
 Date Published: nan

 8.5.2010 EN Official Journal of the European Union L 115/1 COMMISSION REGULATION (EU) No 395/2010 of 7 May 2010 amending Commission Regulation (EC) No 1010/2009 as regards administrative arrangements on catch certificates THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1005/2008 (1) of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, in particular Articles 12(4), 14(3), 20(4) and 52 thereof, Whereas: (1) Administrative arrangements by which catch certificates are established, validated or submitted by electronic means or replaced by electronic traceability systems ensuring the same level of control by authorities are to be listed in Annex IX to Commission Regulation (EC) No 1010/2009 of 22 October 2009 laying down detailed rules for the implementation of Regulation (EC) No 1005/2008 (2). Since new administrative arrangements on catch certificates have been agreed, that Annex should be updated. (2) Regulation (EC) No 1010/2009 should be amended accordingly. (3) The administrative arrangements on catch certificates, set out in the Annex, are based on electronic traceability systems that have been in place prior to the entry into force of Regulation (EC) No 1005/2008 hence this Regulation should apply as from 1 January 2010. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1010/2009 is amended as follows: Annex IX is amended as set out in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 286, 29.10.2008, p. 1. (2) OJ L 280, 27.10.2009, p. 5. ANNEX The following Sections 4, 5 and 6 are added in Annex IX to Regulation (EC) No 1010/2009: Section 4 ICELAND CATCH CERTIFICATION SCHEME In accordance with Article 12(4) of Regulation (EC) No 1005/2008, the catch certificate provided for in Article 12 and Annex II to that Regulation shall, as of 1 January 2010, be replaced  for fisheries products obtained from catches made by fishing vessels flying the Icelandic flag  by the Icelandic catch certificate, based on the Icelandic System on weighing and recording of catches, which is an electronic traceability system under the control of the Icelandic authorities ensuring the same level of control by authorities as required under the EU catch certification scheme. A specimen of the Icelandic catch certificate is given in the Appendix. Documents referred to in Article 14(1) and (2) of Regulation (EC) No 1005/2008 may be communicated by electronic means. Iceland shall require a catch certificate for landings and imports to Iceland of catches made by fishing vessels flying the flag of a Member State of the European Union. MUTUAL ASSISTANCE Mutual assistance pursuant to Article 51 of Regulation (EC) No 1005/2008 shall be developed to facilitate the exchange of information and the assistance between the respective authorities in Iceland and in the Member States of the European Union, based on the detailed rules on mutual assistance laid down in Commission Regulation (EC) No 1010/2009. Appendix Section 5 CANADA CATCH CERTIFICATION SCHEME In accordance with Article 12(4) of Council Regulation (EC) No 1005/2008, the catch certificate provided for in Article 12 and Annex II to that Regulation shall be replaced  for fisheries products obtained from catches made by fishing vessels flying the flag of Canada  by Canadian catch certificates based on the Canadian Fisheries Certificate System (FCS) (described in Appendix 3), which is an electronic traceability system under the control of the Canadian authorities ensuring the same level of control by authorities as required under the EU catch certification scheme. Specimens of the Canadian catch certificates which shall replace the European Community Catch Certificate and Re-export Certificate as from 1 January 2010 are given in Appendices 1 and 2. Catches stemming from aboriginal fishing techniques or from fishing vessels as defined in Article 6 of Commission Regulation (EC) No 1010/2009 shall be accompanied by a simplified Canadian catch certificate given in Appendix 2. Documents referred to in Article 14(1) and (2) of Regulation (EC) No 1005/2008 may be communicated by electronic means. MUTUAL ASSISTANCE Mutual assistance pursuant to Article 51 of Regulation (EC) No 1005/2008 shall be developed to facilitate the exchange of information and administrative cooperation between respective competent authorities in Canada and Member States of the European Union, based on detailed rules on mutual assistance laid down in Commission Regulation (EC) No 1010/2009. Appendix 1 Appendix 2 Appendix 3 The Canadian Fisheries Certificate System (FCS) is designed to issue standard and simplified catch certificates. The FCS will be used to issue and to validate a catch certificate for export consignments from Canada to the European Union of conventional fishery products including live, fresh, frozen, salted, canned and/or smoked and dried fish, using raw material from non-vessel fisheries, aboriginal fisheries, or small and large fishing vessels and/or involving production comprising several steps in the production process. On simplified certificates, Canada will group certain vessels to maximise efficiency. However, the FCS will maintain a complete link to vessels contained in groupings and these vessels are further linked to their license or registration information and the declared catch on the certificate. The grouping feature will be used for some product forms and, in particular, for fisheries using collector vessels which purchase from several fishing vessels and issue records of sales at sea, for non-vessel fisheries such as beach seine, beach clams, ice fishing, for some inshore fisheries, and for aboriginal fisheries where fisheries may occur at the community level. Groupings will be export company-specific and will be modified for each shipment, as required. The grouping feature will enable Canada to produce a single certificate per shipment while keeping all the information behind the certificate (vessel license/registration) available in the database. This information will be available to EU Member States authorities in importing countries through our website or through direct telephone line to our certificate office. Third parties countries may also contact the certificate office for information on indirect exports. Section 6 FAROE ISLANDS CATCH CERTIFICATION SCHEME In accordance with Article 12(4) of Regulation (EC) No 1005/2008, the catch certificate provided for in Article 12 and Annex II to that Regulation shall be replaced  for fisheries products obtained from catches made by fishing vessels flying the Faroese flag  by the Faroese catch certificate based on the Faroese system of sales notes and logbooks which is a traceability system under the control of the Faroese authorities ensuring the same level of control by authorities as required under the EU catch certification scheme. A specimen of the Faroese catch certificate, which shall replace the European Community Catch Certificates and Re-export Certificate as from 1 January 2010, is given in the Appendix. Documents referred to in Article 14(1) and (2) of Regulation (EC) No 1005/2008 may be communicated by electronic means. MUTUAL ASSISTANCE Mutual assistance pursuant to Article 51 of Regulation (EC) No 1005/2008 shall be developed to facilitate the exchange of information and assistance between respective competent authorities of the Faroe Islands and Member States of the European Union, based on detailed rules on mutual assistance laid down in Commission Regulation (EC) No 1010/2009. Appendix